Citation Nr: 0617147	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a lumbar spine disorder.

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a cervical spine disorder.

3.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the April 2002 rating decision held that 
service connection was not warranted for L4-5 herniated discs 
and L5-S1 bulging disc with sciatica; and herniated discs C4-
7.  The record indicates, however, that the matters of 
entitlement to service connection for lumbar and cervical 
spine disorders have been addressed by means of December 
1986, May 1990 and February 1991 rating decisions and a July 
1994 Board decision.  Before the Board may consider the 
merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision: "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matters appropriately before 
the Board are whether new and material evidence has been 
presented to reopen the previously denied claims for service 
connection for a lumbar spine disorder, cervical spine 
disorder, and a right knee disorder.

In February 2004, the veteran presented testimony before a 
Decision Review Officer.  In April 2006, the veteran 
testified before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In July 1994, the Board held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back disorder.

2.  Evidence received since the July 1994 Board decision 
holding that new and material evidence had not been presented 
to reopen the claim for service connection for a back 
disorder is new and relates to unestablished facts necessary 
to substantiate the claim.

3.  The evidence establishes that the veteran currently has a 
lumbar spine disorder as a result of injury in service.

4.  In July 1994, the Board held that service connection for 
residuals of a neck injury, characterized as cervical spine 
spondylosis was not warranted.

5.  Evidence received since the July 1994 Board decision 
denying service connection for a cervical spine disorder is 
new and relates to unestablished facts necessary to 
substantiate the claim.

6.  The evidence establishes that the veteran currently has a 
cervical spine disorder as a result of injury in service.

7.   In July 1994, the Board held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right knee disorder.

8.  Evidence received since the July 1994 Board decision 
holding that new and material evidence had not been submitted 
to reopen the claim for service connection for a right knee 
disorder is new and relates to unestablished facts necessary 
to substantiate the claim.



CONCLUSIONS OF LAW

1.  Evidence received since the July 1994 Board denial to 
reopen the claim of entitlement to service connection for a 
lumbar spine disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

2.  A lumbar spine disorder was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Evidence received since the July 1994 denial of 
entitlement to service connection for a cervical spine 
disorder is new and material and the claim is reopened.  38 
U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

4.  A cervical spine disorder was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Evidence received since the July 1994 Board denial to 
reopen the claim entitlement to service connection for a 
right knee disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Regarding the 
lumbar and cervical spine issues, any deficiency in notice 
regarding downstream elements can be remedied by the RO 
following the grant of those issues in this decision.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as these claims, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in July 1994.  The credibility of new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Analysis

Lumbar Spine
The veteran asserts that his current lumbar spine disorder is 
due to an injury sustained during service.  Specifically, he 
has testified that during a run he fell down and injured his 
back and that he fell from the top bunk on two occasions.

The veteran filed his first application for VA compensation 
benefits in June 1986.  The medical evidence of record 
included the veteran's service medical records, a statement 
from a private treatment provider, and an October 1986 VA 
examination report.

The veteran's service medical records demonstrate multiple 
complaints of and treatment for low back pain; however, the 
record does not contain a diagnosis of a lumbar spine 
disorder.   In September 1985, the veteran was referred for 
an orthopedic consultation; at that time, x-rays were within 
normal limits.  Physical examination revealed full range of 
motion of the lumbar spine; however, he complained of general 
mid-back discomfort on all ranges of motion.  There was mild 
tenderness throughout most of the thoracolumbar vertebrae and 
the posterior interspinous ligaments.  The examiner's 
impression was multiple somatic symptoms with back pain 
predominating.  He opined that the majority of the veteran's 
symptoms and complaints should resolve shortly with rest and 
physical therapy.  In October 1985, the veteran underwent an 
additional orthopedic consultation, wherein examination 
findings were unchanged.  There was mild general tenderness 
throughout, although no tenderness of appreciable 
significance.   The examiner opined that the veteran's 
general condition of aches and pains did not have a 
disqualifying component and that recovery was expected with 
rest.  He assessed that one of the veteran's problems was 
general body tightness.    

In support of his claim the veteran also submitted an August 
1986 statement from Kuhn Chiropractic Clinic.  Dr. Kuhn 
indicated that the veteran had presented with complaints of 
lumbar pain in June 1986.  Physical examination had revealed 
palpable lumbar muscle spasms and edema, and decreased 
strength in the right leg.  Based upon the veteran's history, 
examination findings, and radiographic evidence, Dr. Kuhn 
concluded that the veteran had received a strain/sprain 
injury to the lumbar spine.  

In October 1986, the veteran was afforded a VA examination.  
Examination of the lumbar spine demonstrated full range of 
painless motion.  X-rays of the lumbar spine were 
unremarkable.  Neurological examination of the lower 
extremities failed to reveal any neurological deficit.  The 
RO denied service connection for a low back disorder in 
December 1986, finding that there was no evidence of a 
diagnosed disability.  The veteran was given notice of the 
denial of benefits and of his appellate rights, but he did 
not appeal the rating decision.  As such, the rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran submitted an application for VA compensation in 
March 1990.   He was advised in a letter dated in May 1990 
that new and material evidence had been submitted to reopen 
the claim.  The veteran duly appealed and in July 1994 the 
Board found that new and material evidence had not ben 
submitted to reopen the claim for a back disorder.

At the time of the July 1994 Board decision, the additional 
medical evidence of record included a November 1990 VA 
examination and private treatment records.  VA examination of 
the lumbar spine demonstrated forward flexion limited to 45 
degrees and tenderness with hyperextension.  The veteran was 
diagnosed as having probable discogenic disease of the lumbar 
spine.

Private treatment records from Matthews Orthopedic Clinic 
demonstrated continuous treatment for back pain.  
Additionally, they noted that the veteran was involved in a 
work-related injury in May 1990.  At that time, he was 
walking on rollers when his left leg slid out in front him 
and he tried to brace himself with his right arm and 
shoulder.  Consequently, the veteran underwent an independent 
medical evaluation due to his persistent neck and back 
discomfort.  The examiner noted the May 1990 injury and 
diagnosed the veteran has having persistent cervicothoracic 
and lumbosacral paravertebral pain complaints with some 
degree of disc degeneration and posterior prominence noted on 
MRI in the mid cervical region and L4-5.  After the accident 
he complained of neck, shoulder and back pain.  The veteran 
also submitted an April 1993 statement from F. Edward Dark, 
Jr., D.C., that indicated that the veteran was originally 
injured in 1985 during boot camp and experienced re-injury in 
1987 and 1990.  Physical examination demonstrated limited 
lumbar spine range of motion of flexion and extension.  He 
noted that the injury was superimposed upon a congenital 
anomaly called sacralization and although this type of 
anomaly doesn't necessarily cause a great deal of problems, 
when it has been traumatically injured and ligamentous 
integrity has been damaged it creates a highly unstable 
situation .

Upon review of the aforementioned medical evidence of record, 
in July 1994, the Board held that new and material evidence 
had not been presented to reopen claim for service connection 
for a back disorder.  

Since the July 1994 Board decision, private medical records 
have been obtained that document a chronic disorder relating 
back to the veteran's period of service.  The veteran 
submitted a January 2002 statement from Jayam Krishnalyer, 
M.D., which noted that the veteran had been diagnosed as 
having L4-5 herniated disc, L5-S1 bulging disc and chronic 
bilateral sciatica.  He opined that according to the 
veteran's medical records and his history, the veteran's 
injuries occurred in 1985, during boot camp, and that the 
veteran's current disorder was a direct result of the boot 
camp accident.  Additionally, the record contains a decision 
from the Social Security Administration indicating that the 
veteran had been determined, as of March 1, 1999, to  have 
impairments that prevented him from working.  The medical 
evidence indicated that the veteran had injured his neck and 
back during service and since then the veteran had 
experienced ongoing low back problems.  

Thus, because the veteran's claim was originally denied as 
there was no diagnosis of a chronic disability, the Board 
finds that the newly obtained medical evidence is both new 
and material because it was not previously before agency 
decision-makers and it relates to an unestablished fact 
necessary to substantiate the claim.  As such, the claim is 
reopened.

Turning to the merits of the veteran's claim of service 
connection for a lumbar spine disorder, the Board notes that 
the service medical records confirm complaints of low back 
pain.  Post-service medical records indicate that the veteran 
was diagnosed as having lumbar sprain/strain, within a year 
from his discharge from service.  Additionally, the veteran 
has submitted  medical opinion which provides a nexus to 
service.  Based upon the veteran's medical history and his 
own examination, Dr. Krishnalyer has opined that the 
veteran's current lumbar spine disability is related to the 
veteran's period of active service.  Indeed, it appears that, 
although no diagnosis was made over the years, the veteran 
has continually complained of symptomatology.  The Board 
notes that the record contains no contradictory medical 
opinion regarding the etiology of the veteran's claimed 
lumbar spine disorder. 

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for a 
lumbar spine disorder.

Cervical Spine
The veteran alleges that his current cervical spine disorder 
is attributable to his period of active service.  He has 
recounted that he injured his cervical spine when he was 
called to attention and hit his head on a metal rack.

The veteran's claim of entitlement to service connection for 
a cervical spine disorder was originally denied by means of a 
February 1991 rating decision.  The veteran duly appealed the 
rating action.  The matter was forwarded to the Board, and in 
a July 1994 decision the Board held that service connection 
was not warranted for residuals of a neck injury, 
characterized as cervical spine spondylosis.

At the time, of the July 1994 Board decision the medical 
evidence of record included service medical records, VA 
examination reports, and private treatment records.  Service 
medical records documented multiple complaints of cervical 
spine pain; however, the veteran was not diagnosed as having 
a chronic cervical spine disorder.  Rather, orthopedic 
evaluations performed in October and November 1985 by the 
Medical Board indicated that the majority of the veteran's 
symptoms and complaints should resolve shortly with rest and 
physical therapy.  Examinations revealed full range of motion 
and x-rays were within normal limits.  The tightness in the 
veteran's neck was attributed to his muscularity.

In support of his claim, the veteran submitted an August 1986 
statement from Dr. Kuhn, which indicated that the veteran 
presented with complaints of cervical pain in June 1986 and 
noted muscle spasms.  Dr. Kuhn diagnosed the veteran as 
having a cervical spine strain/sprain injury.  

The veteran was afforded VA examination in October 1986 and 
November 1990.  In October 1986, examination of the cervical 
spine demonstrated full range of painless motion.  X-rays, 
however, revealed some straightening of the cervical spine, 
which could be attributed to muscle spasm.  In November 1990, 
examination demonstrated limitation of motion in all 
directions and palpation elicited subjective tenderness.  The 
veteran was diagnosed as having cervical spine spondylolysis 
with cervical muscle spasms

Private treatment records indicated that the veteran had 
sustained a work related injury to the cervical spine in May 
1990.  While walking on rollers, the veteran's left leg slid 
out in front him and he fell injuring his neck, shoulder and 
back.  Following his injury, the veteran underwent an 
independent medical evaluation for persistent neck and back 
discomfort.  The examiner diagnosed the veteran has having 
persistent cervicothoracic pain complaints with some degree 
of disc degeneration and posterior prominence noted on MRI in 
the mid cervical region.  A September 1990 MRI demonstrated 
cervical spondylosis with straightening of the cervical 
lordosis and proliferation of bone about the uncapophyseal 
joint on the left at C5-C6 level which impinges on the 
adjacent left neural foramen at C5-C6 level.  

In April 1993, F. Edward Dark, Jr., D.C., submitted that the 
veteran was originally injured in 1985, during boot camp.  He 
also noted that the veteran experienced re-injury in 1987 and 
1990.  

Since the July 1994 Board decision, the evidence of record 
has included a decision from the Social Security 
Administration, private treatment reports and a nexus 
opinion.  As of March 1, 1999, the veteran was found to have 
impairments that prevented him from working.  The decision 
noted that the medical evidence indicated that the veteran 
had injured his neck, back, and right knee during service.  
Private treatment records documented continuous complaints of 
a cervical spine disorder.  Additionally, in January 2002, 
Dr. Krishnalyer opined, based upon the veteran's medical 
records and his history, the veteran's current disorder was 
attributable to injuries sustained in 1985 during boot camp.  

Thus, because the veteran's claim was originally denied as 
there was no evidence of a chronic disability, the Board 
finds that the newly obtained medical evidence is both new 
and material because it was not previously before agency 
decision-makers and it relates to an unestablished fact 
necessary to substantiate the claim.  As such, the claim is 
reopened.

Turning to the merits of the veteran's claim of service 
connection for a cervical spine disorder, the Board notes 
that the service medical records confirm complaints of neck 
pain.  Post-service medical records indicate that the veteran 
was diagnosed as having cervical sprain/strain shortly after 
service.  Additionally, the veteran has submitted a medical 
opinion which provides a nexus to service.  Based upon the 
veteran's medical history and his own examination, Dr. 
Krishnalyer has opined that the veteran's current cervical 
spine disability is related to the veteran's period of active 
service.  Indeed, the veteran continually complained of 
symptomatology over the years.  The Board notes that the 
record contains no contradictory medical opinion regarding 
the etiology of the veteran's claimed cervical spine 
disorder. 

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for a 
cervical spine disorder.

Right Knee
The veteran has alleged that he injured his right knee during 
his period of service.  He has recounted that he was bumped 
into while he was running and consequently stepped into a 
hole, which resulted in his knee snapping backwards.  

Service connection  for a right knee disorder was originally 
denied by means of  December 1986 rating decision.  The 
veteran was given notice of the denial of benefits and of his 
appellate rights, but he did not appeal the rating decision.  
As such, the rating decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

At the time, of the December 1986 rating action the medical 
evidence included service medical records and an October 1986 
VA examination report.  Service medical records indicate 
multiple complaints of right knee pain.  A November 1985 
orthopedic examination demonstrated no effusion, tenderness, 
or patellofemoral crepitation.  Range of motion was full and 
ligaments were stable.  The lateral patella displacement test 
was negative.  In October 1985, an orthopedic examination 
demonstrated some tenderness on patellofemoral compression 
and 2+ lateral patellar displacement pain, as voiced by the 
veteran.  In October 1986, VA examination revealed full range 
of painless knee motion and normal ligamentous strength.  
There were no signs of synovitis or effusion.  Manipulation 
failed to reveal any signs of internal derangements.  X-rays 
of the right knee noted some possible thickening of the 
synovial membrane and that there was a possibility of some 
fluid in the supra patella bursa.  The December 1986 rating 
decision held that service connection was not warranted 
because there was no evidence of a current disorder.

The veteran resubmitted an application for VA compensation in 
March 1990.   He was advised in a letter dated in May 1990 
that new and material evidence had been submitted to reopen 
the claim.  The veteran duly appealed and in July 1994 the 
Board upheld that new and material evidence had not ben 
submitted to reopen the claim for a right knee disorder.

At the time of the July 1994 Board decision, the additional 
evidence of record included private treatment reports, a 
November 1990 VA examination and testimony at a regional 
office hearing.  Private treatment records were silent as to 
treatment or a diagnosis of a right knee disorder.  VA 
examination of the right knee in November 1990 demonstrated 
that range of motion and x-rays were within normal limits.  
There was no evidence of any active joint pathology or 
swelling of the knee joint.  The veteran was diagnosed as 
having a resolved right knee strain.  In May 1991, the 
veteran recounted that he was experiencing constant right 
knee pain, occasional swelling, and giving away.   The 
veteran also testified that he did not have a current 
diagnosis of a right knee disorder, but alleged that he had 
experienced difficulties since his discharge from service.  

Since the July 1994 Board decision, the veteran has submitted 
private treatment reports, a January 2002 statement from Dr. 
Krishnalyer and a decision from the Social Security 
Administration.  Private treatment records indicated 
complaints of swelling, pain, giving away, and grinding of 
the right knee in June1996.   At that time, physical 
examination demonstrated good ligamentous instability.  There 
was some crepitation deep in the knee on flexion and 
extension.  There was also tenderness over the joint line and 
mild effusion.  X-rays were within normal limits.  The 
examiner noted that the veteran's disorder sounded like he 
had significant internal derangement of the right knee.  In 
August 1996, the veteran underwent a trimming of the stump of 
the anterior cruciate and trimming of the anterior one-third 
of the medial meniscus due to tears.  

A decision from the Social Security Administration noted that 
the medical evidence indicated that the veteran had injured 
his neck, back and right knee during service.  Additionally, 
in January 2002, Dr. Krishnalyer submitted that the veteran 
suffered from knee pain with deceased muscle strength in the 
lower extremity.  He opined that according to the veteran's 
medical records and his history, the veteran's current 
disorders were related to the injuries sustained during 
active service.

Upon review of the aforementioned medical evidence, the Board 
finds that the new evidence demonstrates a diagnosis of a 
current disability.  Thus, because the veteran's claim was 
originally denied as there were no diagnosis of a chronic 
disorder, the Board finds that the newly obtained medical 
evidence is both new and material because it was not 
previously before agency decision-makers and it relates to an 
unestablished fact necessary to substantiate the claim.  As 
such, the claim is reopened.  The appeal is granted to that 
extent only.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened and service connection for a lumbar spine 
disorder is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cervical spine 
disorder is reopened and service connection for a cervical 
spine disorder is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.


REMAND

The record shows that the veteran complained of right knee 
pain during service, but did not have a diagnosed disability 
upon discharge from service.  He has credibly testified that 
he has continued to have pain in his right knee since that 
time and medical evidence reflects a current diagnosis of a 
right knee disorder.  Thus, VA has a duty pursuant to 38 
C.F.R. § 3.159(c)(4) to obtain a medical opinion to determine 
if the current disabilities are related to the veteran's in-
service complaints.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning a 
disability rating and effective date 
should the claim of service connection for 
a right knee disorder be granted.

2.  Ask the veteran if there are any other 
records to be obtained with respect his 
claim on appeal.  If he identifies records 
not already sought, please make an attempt 
to obtain them and associate them with the 
claims folder.

3.  Upon receipt of all requested 
evidence, schedule the veteran for a VA 
examination to determine the nature and 
etiology of his complaints of his current 
right knee pain.  The examiner should 
review the veteran's service medical 
records and all pertinent evidence 
contained in the veteran's claims folder.  
The examiner should render all appropriate 
diagnoses and state whether any such 
disability is at least as likely as not (a 
50 percent or greater probability) related 
to the veteran's period of service.  All 
opinions expressed must be supported by 
complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


